Exhibit 10.1

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”), dated as of
May 6, 2015, is made by and between FIDELITY & GUARANTY LIFE BUSINESS SERVICES,
INC. and CHRISTOPHER J. LITTLEFIELD (the “Executive”). The Company (as defined
below) and the Executive are hereinafter also referred to individually as
“Party” and together as “Parties.”

W I T N E S S E T H:

WHEREAS, Fidelity & Guaranty Life Business Services, Inc., and the Executive
have previously entered into an employment agreement dated October 6, 2014, and
wish to amend and restate such employment agreement on the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the promises, and of the mutual covenants
and agreements hereinafter contained, the Company and the Executive agree as
follows:

1. Term. The Executive’s employment under this Agreement will commence on May 1,
2015 (the “Effective Date”). Unless earlier terminated pursuant to Section 7
below, the Executive’s employment pursuant to this Agreement shall be for a
period from the Effective Date through September 30, 2016 (the “Initial Term”).
Effective upon the expiration of the Initial Term and of each Additional Term
(as defined below), Executive’s employment hereunder shall be deemed to be
automatically extended, upon the same terms and conditions, for an additional
period of one year (each, an “Additional Term”) unless either Party gives
written notice to the other Party at least thirty (30) days but not more than
ninety (90) days prior to the expiration of the Initial Term or such Additional
Term, as the case may be, of the Party’s election not to extend the Initial Term
or Additional Term unless earlier terminated pursuant to Section 7 below. The
period during which Executive is employed pursuant to this Agreement, including
any extension thereof in accordance with the preceding sentence, shall be
referred to as the “Term”.

2. Title.

(a) Executive Position. During the Term, the Executive shall serve as the
President and Chief Executive Officer of Fidelity & Guaranty Life (“FGL”),
Fidelity & Guaranty Life Business Services, Inc., and Fidelity & Guaranty Life
Insurance Company or their respective successors and assigns (collectively, the
“Company”).

(b) Board Position. Effective as of April 1, 2015, the Executive has been
elected to serve on the board of directors of FGL and Fidelity & Guaranty Life
Insurance Company. No additional compensation shall be provided with respect to
such board service.

3. Reporting. During the Term, the Executive shall report to the board of
directors of FGL and any successor entity thereof (the “Board”).



--------------------------------------------------------------------------------

4. Duties.

(a) During the Term, the Executive shall be responsible for such duties and have
such authority and responsibilities as are consistent with his position that may
be assigned to him from time to time by the Board. The Executive agrees to
devote his full time, attention, skill, and energy to the duties set forth
herein and to the business of the Company, and to use his best efforts to
promote the success of the Company’s business. During the Term, at the request
of the Board, the Executive may also serve as an officer or director of and
shall perform certain services for subsidiaries and affiliates of the Company,
in each case without any additional compensation.

(b) During the Term, the Executive shall devote substantially all of his
business time and attention and his best efforts to the performance of his
duties and responsibilities under this Agreement and shall not engage in any
other business activity, except as may be approved by the Board; provided that
nothing in this Agreement shall prohibit the Executive from (i) engaging in
religious, charitable or other community or non-profit activities that do not
impair the Executive’s ability to fulfill the Executive’s duties and
responsibilities under this Agreement; or (ii) holding directorships in other
companies after obtaining the consent of the Board; provided further that none
of the activities permitted in clauses (i) and (ii) individually or in the
aggregate interfere with the performance of the Executive’s duties under this
Agreement. Executive shall not acquire or hold more than five percent of any
class of publicly-traded securities of any business, except that Executive may
have a passive investment in any such company to the extent that (i) the
investment does not constitute more than 5% of the ownership, and (ii) Executive
shall provide all required disclosure according to applicable Company policies
including but not limited to the Company’s Personal Trading Policy and Conflicts
of Interest Policy applicable to all employees.

5. Location. During the Term, the Executive shall be based in FGL’s offices in
Des Moines, Iowa. However, the Executive acknowledges that in order to
effectively perform his duties, he may be required to travel to such other
places by such means and on such occasions as the Company may require.

6. Compensation and Benefits.

(a) Base Salary. Effective as of May 1, 2015, the Executive shall receive an
annual base salary of US $800,000. The Executive’s base salary shall be payable
in accordance with the Company’s normal payroll practices. Such base salary
shall be subject to periodic review, and may be increased at the sole discretion
of the Board. The annual base salary payable to Executive under this Section 6,
as the same may be increased from time to time, shall hereinafter be referred to
as the “Base Salary.”

(b) Bonus. During the Term, the Executive shall be eligible to receive an annual
cash bonus in accordance with the terms of the Company’s annual bonus program,
as such program may be amended, suspended or terminated from time to time,
subject to and based on the attainment by Executive and/or the Company of
applicable performance targets to be set by the Compensation Committee of the
Board or by the Board (and any subcommittee that it may delegate to). The
Executive shall be eligible for an annual target bonus opportunity equal to 100%
of his Base Salary (provided that for fiscal year 2015, for purposes of the
bonus opportunity Base Salary shall be equal to

 

2



--------------------------------------------------------------------------------

$625,000, which is equal to seven months at $500,000 and five months at
$800,000). Actual bonus payout may be more or less than target, based on Company
and individual performance during the performance-measurement period. In order
to receive any such bonus, except as otherwise provided in Section 8 hereof, the
Executive must be actively employed by the Company on the date on which such
bonus is scheduled to be paid to the Executive. Payment of the annual bonus, if
any, shall be made between October 1 and January 31 following the fiscal year
(ending September 30) to which it relates.

(c) Equity.

(i) On the second business day after the filing of the Company’s next 10-Q, the
Executive shall be granted (A) 27,033 shares of restricted shares of Fidelity &
Guaranty Life common stock (the “Restricted Stock”), which shall vest in equal
annual installments on the first three anniversaries of February 1, 2015, and
(B) 24,084 nonqualified stock options to purchase shares of Fidelity & Guaranty
Life common stock (the “Options”), which shall vest and become exercisable in
equal annual installments on the first three anniversaries of February 1, 2015
and shall have an exercise price per share equal to the fair market value of a
share of common stock of FGL on the grant date. The terms and conditions of the
Restricted Stock and the Options shall be determined by the Compensation
Committee of the Board or by the Board (and any subcommittee that it may
delegate to) and shall be set forth in restricted stock and stock option
agreements, respectively, to be entered into between the Executive and
Fidelity & Guaranty Life at the time such equity awards are granted and shall
include, but not be limited to, the following: (A) the awards shall be subject
to the terms and provisions of the Fidelity & Guaranty Life 2013 Stock Incentive
Plan, (B) the Options shall have an expiration date that is seven (7) years from
the date of grant (subject to early termination upon certain types of
termination of employment or cancellation of the awards in a change in control),
(C) the vesting of the awards shall accelerate upon a change in control if the
awards are not honored or assumed, or new rights substituted therefor following
the change in control, and (D) the Options shall be forfeited upon termination
of employment by the Company for Cause.

(ii) During the Term on the Company’s first regular annual grant cycle following
the Effective Date (intended to be December 2015), the Executive will be granted
Restricted Stock with a grant date fair market value of $680,000 and Options
with a grant date fair market value of $120,000, and in each case on the same
terms and conditions, as the grant described in clause (i) above (except that
the phrase “February 1 2015” shall be replaced with the phrase “the grant
date”). During the Term, for each annual grant cycle thereafter, the Executive
shall be eligible for an annual target grant opportunity equal to 100% of his
Base Salary. Actual grant levels may be more or less than target, based on
Company and individual performance during the performance-measurement period, as
determined by the Compensation Committee of the Board or by the Board (and any
subcommittee that it may delegate to).

(d) Vacation. During the Term, the Executive shall be entitled to 4 weeks of
paid vacation annually, exclusive of United States legal holidays, during a
calendar year and during each full year of employment, provided that the
scheduling of the Executive’s vacation does not interfere with the Company’s
normal business operations. Unused vacation days may not be carried over from
one calendar year to the next, and shall be forfeited at the close of each
calendar year.

 

3



--------------------------------------------------------------------------------

(e) Benefits. During the Term, and provided that the Executive satisfies, and
continues to satisfy, any individual plan eligibility requirements, the
Executive shall be eligible to participate in, and receive benefits under,
benefit programs maintained by the Company for its senior executives on terms
and conditions set forth in such plans (as may be amended, modified or
terminated).

(f) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable and properly documented expenses incurred or paid
by him in connection with the performance of his duties hereunder (including
first-class air travel); provided that the Executive submits a request for such
expense reimbursement together with such supporting documentation as the Company
may require within thirty (30) days after such expenses are incurred and the
Company shall reimburse all properly documented expenses no later than thirty
(30) days after submission of such request for reimbursement and in any event no
later than March 15th of the calendar year following the year in which such
expenses were incurred.

(g) Withholdings. All payments made under this Agreement shall be subject to any
and all Federal, state and local taxes and other withholdings to the extent
required by applicable law. The Company shall have the power to withhold, or
require Executive to remit to the Company promptly upon notification of the
amount due, an amount sufficient to satisfy the statutory minimum amount of all
Federal, state, local and foreign withholding tax requirements with respect to
any payment of cash, or issuance or delivery of any other property hereunder to
Executive or any third party, and the Company may defer any such payment of cash
or issuance or delivery of such other property until such requirements are
satisfied.

(h) Rules and Procedures. The Executive shall be provided with details of the
Company’s rules and procedures. These rules and procedures (as amended from time
to time) shall form part of the Executive’s contract of employment. To the
extent that such rules and procedures conflict with the terms of this Agreement,
the latter shall govern the terms of Executive’s employment.

7. Separation from Service.

(a) Due to Death. The Executive’s employment with the Company shall
automatically terminate immediately upon his death.

(b) Due to Disability. If the Executive incurs a “Disability” (as defined below)
during the Term, then the Board, in its sole discretion, shall be entitled to
terminate the Executive’s employment upon written notice to the Executive. For
purposes of this Agreement, “Disability” means that the Executive, as a result
of illness or incapacity, is unable to perform substantially his required duties
for a period of four (4) consecutive months or for any aggregate period of six
(6) months in any twelve (12) month period. A termination of the Executive’s
employment by the Company for Disability shall be communicated to the Executive
by written notice and shall be effective on the tenth (10th) business day after
receipt of such notice by the Executive, unless the Executive returns to
full-time performance of his duties before such tenth (10th) business day.

 

4



--------------------------------------------------------------------------------

(c) By the Company. During the Term, the Company shall be entitled to terminate
the Executive’s employment with or without “Cause” by providing written notice
to the Executive, provided that if the Company terminates the Executive’s
employment without Cause (and not as a result of a Disability), then the Company
must provide at least two (2) weeks of advance written notice (or pay in lieu
thereof) of such decision to the Executive. No advance notice period is required
for a termination by the Company for Cause. The Company reserves the right to
withdraw any and all duties and responsibilities from the Executive, and to
exclude the Executive from the Company’s premises, during such two-week notice
period. For purposes of this Agreement, the Executive shall be deemed terminated
for “Cause” if the Company terminates the Executive’s employment in writing
after the Executive: (i) shall have been convicted, indicted for, or entered a
plea of nolo contendere to, any felony or any other act involving fraud, theft,
misappropriation, dishonesty, or embezzlement, (ii) shall have committed
intentional and willful acts of misconduct that materially impair the goodwill
or business of the Company or cause material damage to its or their property,
goodwill, or business, (iii) shall have willfully refused to, or willfully
failed to, perform in any material respect his duties hereunder, provided,
however, that no such termination for Cause under this Section 7(c) shall be
effective unless the Executive does not cure (if capable of prompt cure) such
refusal or failure to the Company’s reasonable satisfaction as soon as
practicable after the Company gives the Executive written notice identifying
such refusal or failure (and, in any event, within ten (10) calendar days after
receipt of such written notice) or (iv) if the Executive is barred or prohibited
from serving in the insurance industry or serving as an officer of the Company.
For purposes of determining Cause, no act or failure to act by the Executive
shall be considered “willful” unless it is done or omitted to be done by the
Executive in bad faith and without reasonable belief that his action or omission
was in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the written advice of counsel for the Company, shall be presumed to be done by
the Executive in good faith and in the best interests of the Company. Any
voluntary termination by the Executive in anticipation of a termination for
Cause under this Section 7(c) shall be deemed a termination for Cause.

(d) By the Executive.

(i) During the Term, the Executive shall be entitled to terminate his employment
with the Company with or without Good Reason by providing the Company with at
least sixty (60) days of advance written notice of such decision. Upon the
receipt of such written notice by the Company, the Company may accelerate the
sixty-day notice period in order to make such termination effective prior to the
expiration of the notice period. The Company shall only be required to
compensate the Executive through the effective date of his separation from
service, except as otherwise provided in Section 8. The Company reserves the
right to withdraw any and all duties and responsibilities from the Executive,
and to exclude the Executive from the Company’s premises, during such sixty-day
notice period.

 

5



--------------------------------------------------------------------------------

(ii) The Executive shall have “Good Reason” to terminate his employment with the
Company upon the occurrence of one or more of the following events without
either (I) the Executive’s express prior written consent or (II) full cure
within 30 days after the Executive gives written notice to the Company
requesting cure, such notice to be given by the Executive no later than 60 days
after the date he first learns that the event has occurred; provided that the
Executive terminates his employment no later than four (4) months following the
date the Executive learns of the event constituting Good Reason: (A) any
material diminution in the Executive’s title, responsibilities or authorities,
(B) the assignment to the Executive of duties that are materially inconsistent
with his duties as the President and Chief Executive Officer of the Company;
(C) any change in the reporting structure so that the Executive reports to any
person or entity other than the Board; (D) the relocation of the Executive’s
principal office, or principal place of employment, to a location that is
outside the Des Moines, Iowa area; (E) a breach by the Company of any material
terms of this Agreement; (F) a Company initiated non-renewal of the Initial Term
or any Additional Term in accordance with Section 1 or (G) any failure of the
Company to obtain the assumption (in writing or by operation of law) of its
obligations under this Agreement by any successor to all or substantially all of
its business or assets upon consummation of any merger, consolidation, sale,
liquidation, dissolution or similar transaction.

8. Compensation Upon Separation from Service.

(a) By Reason of Death or Disability. If the Executive incurs a separation from
service with the Company by reason of his death or Disability pursuant to
Section 7(a) or 7(b) above, then the Company shall pay to the Executive (or his
estate, as appropriate) (i) his then current Base Salary through the termination
date, (ii) any accrued but unused vacation days as of the termination date, and
(iii) any earned and unpaid cash bonuses for any previously completed bonus
years (clauses (i) through (iii) collectively, the “Accrued Obligations”),
within thirty (30) days after the date of separation from service. In addition,
if the Executive incurs a separation from service with the Company by reason of
his death or Disability pursuant to Section 7(a) or 7(b) above, then the Company
shall pay to the Executive (or his estate, as appropriate) by the January 31
following the fiscal year in which such separation of service occurs an amount
equal to a pro rata share of the Executive’s cash bonus for the fiscal year in
which such separation from service occurs based on actual performance for such
fiscal year (without regard to the requirement to be employed on the payment
date) in an amount equal to the Executive’s bonus multiplied by the number of
days the Executive was employed by the Company in such fiscal year divided by
365 (the “Pro Rata Bonus”). Thereafter, the Company shall have no further
obligations to the Executive.

(b) By the Company for Cause. If the Executive incurs a separation from service
as a result of termination of employment by the Company for Cause pursuant to
Section 7(c) above, then the Company shall pay to the Executive the Accrued
Obligations within thirty (30) days after the date of the Executive’s separation
from service due to Cause. Thereafter, the Company shall have no further
obligations to the Executive.

(c) By the Company without Cause or by the Executive for Good Reason. If the
Executive incurs a separation from service as a result of termination of

 

6



--------------------------------------------------------------------------------

employment by the Company without Cause (and not as a result of death or a
Disability) pursuant to Section 7(c) above or by the Executive for Good Reason
pursuant to Section 7(d)(i) above, then the Company shall pay or provide to the
Executive:

(i) the Accrued Obligations, within thirty (30) days after the date of such
separation from service;

(ii) the Pro Rata Bonus by the January 31 following the fiscal year in which the
separation from service occurs; and

(iii) continued payment of Base Salary (plus an amount equal to 100% of the
Executive’s target annual cash bonus as of his separation from service divided
by the number of regularly scheduled pay dates per year) for twelve (12) months
following such separation from service. All amounts owing under this clause
(c)(iii) shall be payable in accordance with normal payroll practices.

(iv) In addition to the foregoing clause (c)(iii), if the Executive incurs a
separation from service as a result of termination of employment by the Company
without Cause (and not as a result of death or a Disability) pursuant to
Section 7(c) above or by the Executive for Good Reason pursuant to Section 7(d)
above, in each case during the period commencing six months prior to the
consummation of a “change in control” and ending 18-months following the
consummation of a “change in control”, as defined in the Fidelity & Guaranty
Life 2013 Stock Incentive Plan, the Executive shall also receive payments equal
to an additional 12 months Base Salary plus an amount equal to an additional
100% of the Executive’s target annual cash bonus, in each case payable at the
same times as the payments made under the first sentence of clause (c)(iii).

(v) Any amounts payable to the Executive pursuant to any equity award agreement
entered into between the Executive and FGL shall be payable by Fidelity &
Guaranty Life as provided in such equity award agreement. Other than as set
forth in this subsection, the Company shall have no further obligations to the
Executive.

(d) By the Executive without Good Reason. If the Executive incurs a separation
from service with the Company as a result of termination of employment by the
Executive without Good Reason pursuant to Section 7(d)(i) above, then the
Company shall pay to the Executive the Accrued Obligations within thirty
(30) days of his separation from service. Thereafter, the Company shall have no
further obligations to the Executive.

(e) General Release and Other Requirements.

(i) Notwithstanding any other provision of this Agreement to the contrary, as a
condition to receiving any payments other than the Accrued Obligations that may
be made pursuant to this Section 8, the Executive (or the executor or
administrator of his estate in the event of Executive’s death) must execute and
not revoke a general release agreement substantially in the form set forth in
Exhibit A within thirty (30) days of the Executive’s separation from service
with the Company and must comply with the Executive’s obligations under this
Agreement. Notwithstanding anything else in this Section 8, except as otherwise
required by Section 11(b) of this Agreement and subject to the Executive’s
execution of the release agreement in accordance with this

 

7



--------------------------------------------------------------------------------

Section 8(e)(i), payment of any amounts pursuant to this Section 8 (other than
the Accrued Obligations) that would otherwise be paid in the first thirty
(30) days following the Executive’s separation from service shall be paid on the
31st day following such separation from service.

(ii) Notwithstanding any other provision of this Agreement to the contrary, upon
termination of Executive’s employment for any reason, and regardless of whether
Executive continues as a consultant to the Company, unless otherwise requested
by the Company in writing, the Executive shall automatically resign, as of the
date of such termination of employment or such other date requested, from the
Board and any committees thereof (and, if applicable, from the board of
directors (and any committees thereof) of the Group and any affiliate of the
Group) to the extent Executive is then serving thereon. The form of such
resignation shall be as set forth on Exhibit B, and the failure of the Executive
to comply with this Section 8(e)(ii) (by not resigning from the Board and any
and all committees as contemplated hereby), shall constitute a material breach
of this Agreement and may result in a termination for Cause (whether
prospectively or retroactively) and the Executive shall not be entitled to
receive or retain any severance or other payments under this Agreement (other
than the Accrued Obligations).

(f) No Mitigation. The Executive shall not have a duty to mitigate damages by
seeking other employment and there shall be no offset against any amounts or
entitlements due to him hereunder or otherwise on account of any remuneration or
benefits provided by any subsequent employment he may obtain.

(g) Termination in Connection with a Change in Control. Notwithstanding any
provision of this Agreement to the contrary, if any payment or benefit the
Executive would receive from the Company pursuant to this Agreement or otherwise
(a “Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (b) but for this Section 8(g), be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount (as defined below). The “Reduced
Amount” will be either (i) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (ii) the entire Payment, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payment. If a reduction in the
Payment is to be made, the reduction in payments and/or benefits will occur in
the following order: (1) reduction of cash payments; and (2) reduction of other
benefits paid to the Executive. In the event that acceleration of vesting of
equity award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Executive’s equity
awards. If any portion of the Payments that would be reduced pursuant to the
foregoing would not be so reduced if the stockholder approval requirements of
Section 280G(b)(5) of the Code are satisfied, then the Company shall use
commercially reasonable efforts to cause such portion of the Payments to be
submitted for such approval prior to the event giving rise to such Payments.

 

8



--------------------------------------------------------------------------------

9. Further Covenants.

(a) Definitions.

(i) “Client” or “Client List” means all Past, Present and Potential Clients as
defined below.

(ii) “Confidential Information” means all secret, confidential or otherwise
non-public information, knowledge or data relating to the Group, and their
respective businesses or financial affairs, whether or not in writing, including
but not limited to information related to: their suppliers and their businesses;
prices charged to and terms of business with their customers; their marketing
plans and sales forecasts; their financial information, results and forecasts;
their proposals or plans for the acquisition or disposal of a company or
business or any part thereof; their proposals or plans for any expansion or
reduction of activities; their employees, including the employees’ performance,
compensation and benefits; their research activities, inventions, trade secrets,
designs, formulas and product lines; any information provided to the Group in
confidence by its affiliates, customers, suppliers or other parties; and other
information concerning and related to Clients; provided, however, that
Confidential Information shall not include information that is already lawfully
available to the public or already known by third parties who are under no
obligation to keep such information confidential.

(iii) “F&G Companies” means, collectively, Fidelity & Guaranty Life Business
Services, Inc., FGL, Fidelity & Guaranty Life Holdings, Inc., Fidelity &
Guaranty Life Insurance Company, Fidelity & Guaranty Life Insurance Company of
New York, and Raven Reinsurance Company (and any other affiliated entities
hereafter formed), but “F&G Companies” does not include any Group Company.

(iv) “Group” means the F&G Companies and the Group Companies, collectively and
singularly.

(v) “Group Company” means HRG Group, Inc., and any direct or indirect subsidiary
of HRG Group, Inc. other than the F&G Companies.

(vi) “Past Client” means any person or entity who had been an investment
advisory or insurance customer, distributor or client of the F&G Companies
during the one (1) year period immediately preceding the termination of
Executive’s employment with the F&G Companies and with which Executive dealt
while at the F&G Companies or which became known to Executive during the course
of his employment at the F&G Companies.

(vii) “Potential Client” means any person or entity to whom the F&G Companies
have offered (by means of a personal meeting, telephone call, or a letter or
written proposal specifically directed to the particular person or entity)
within the one (1) year immediately preceding the termination of Executive’s
employment to serve as investment adviser or to provide or distribute insurance
products but which is not at such time an investment advisory or insurance
customer, distributor or client of the F&G Companies and with which Executive
dealt while at the F&G Companies or which became known to Executive during the
course of his employment at the F&G Companies; this definition includes persons
or entities for which a plan exists to make such an offer, but excludes persons
or entities solicited or to be solicited solely by form letters and blanket
mailings.

(viii) “Present Client” means any person or entity who at the time of
Executive’s termination of employment is an investment advisory or insurance
customer, distributor or client of the F&G Companies and with which Executive
dealt while at the F&G Companies or which became known to Executive during the
course of his employment at the F&G Companies.

 

9



--------------------------------------------------------------------------------

(b) All Business to Be the Property of the Group; Assignment of Intellectual
Property.

(i) Executive agrees that any and all presently existing investment advisory and
insurance business of the Group and all business developed by Executive or any
other employee of the Group, including without limitation all investment
advisory and insurance contracts, distribution agreements, fees, commissions,
compensation records, performance records, Client Lists, agreements and any
other incident of any business developed or sought by the Group or earned or
carried on by Executive during his employment with the Group, are and shall be
the exclusive property of the Group for its sole use and (where applicable)
shall be payable directly to the Group. Executive grants to the Group
Executive’s entire right, title and interest throughout the world, if any, in
and to all research, information, Client Lists, product lists, distributor
lists, identities, investment profiles and particular needs and characteristics
of Clients, performance records, and all other investment advisory, insurance,
technical and research data made, conceived, developed and/or acquired by
Executive solely, jointly or in common with others during the period of
Executive’s employment by the Group, that relate to the Group’s business as it
was or is now rendered or as it may, from time to time, hereafter be rendered or
proposed to be rendered during the Term.

(ii) Any inventions and any copyrightable material developed by Executive in the
scope of his employment with the Group shall be promptly disclosed to the Group
and will be “works for hire” owned by the Group. Executive will, at the Group’s
expense, do whatever is necessary to transfer to the Group, and document its
ownership of, any such property.

(c) Confidentiality. Executive shall not, either during the period of
Executive’s employment with the Group or thereafter, use for Executive’s own
benefit or disclose to or use for the benefit of any person outside the Group,
any information concerning Confidential Information, whether Executive has such
information in Executive’s memory or embodied in writing or other tangible or
electronic form. All Confidential Information, and all originals and copies of
any Confidential Information, and any other written material relating to the
business of the Group, including information stored electronically, shall be the
sole property of the Group. Executive acknowledges and agrees that the
Confidential Information has been and will be developed by the effort and
expense of the Group; that such Confidential Information has economic value to
the Group and would have significant economic value to the Group’s competitors
if divulged; that the Confidential Information is not available to the Group’s
competitors; and that keeping the Confidential Information from the Group’s
competitors has economic value to the Group. Upon the termination of Executive’s
employment in

 

10



--------------------------------------------------------------------------------

any manner or for any reason, Executive shall promptly surrender to the Group or
destroy all originals and copies of any Confidential Information, and Executive
shall not thereafter retain or use any Confidential Information for any purpose.

(d) Trade Secrets. Executive acknowledges that while employed by the Group,
Executive will have contact with and become aware of the Group’s proprietary
insurance product information, and proprietary business processes and strategy
(the “Trade Secrets”). Executive agrees that the Trade Secrets are a valuable
asset of the Group. Executive further agrees that the Trade Secrets have been
and will be developed by the Group and would have significant economic value to
the Group’s competitors if divulged; that the Trade Secrets are not available to
the Group’s competitors; that keeping the Trade Secrets confidential from the
Group’s competitors has economic value to the Group; and that the Group takes
reasonable steps to protect the confidentiality of the Trade Secrets.

(e) Restrictive Covenants.

(i) For twelve (12) months following the date when the Executive ceases to be an
employee of the Company (“Termination Date”), irrespective of the reason for the
termination, Executive shall not, directly or indirectly, solicit or attempt to
solicit, or assist others in soliciting or attempting to solicit, any Client of
the F&G Companies for the purpose of providing investment advisory or insurance
services, insurance products or insurance distribution services. For twelve
(12) months following the Termination Date, irrespective of the reason for the
termination, Executive shall not, directly or indirectly, solicit or attempt to
solicit, or assist others in soliciting or attempting to solicit, any
independent marketing organizations of the F&G Companies for the purpose of
providing investment advisory or insurance services or products or distribution
services. Executive agrees that the restriction contained in this Section is
necessary to protect the Company’s business and property in which the Company
has made a considerable investment, and to prevent misuse of the Confidential
Information and Trade Secrets.

(ii) For eighteen (18) months following the termination of Executive’s
employment with the F&G Companies, irrespective of the reason for the
termination, Executive shall not directly or indirectly solicit, recruit, induce
away, or attempt to solicit, recruit, or induce away, or hire any employee,
director or officer of the F&G Companies with whom Executive had contact during
Executive’s employment with the F&G Companies. For purposes of this paragraph,
“contact” means any personal interaction whatsoever between the individual and
Executive.

(iii) For twelve (12) months following the termination of the Executive’s
employment with the F&G Companies, irrespective of the reason for the
termination, the Executive shall not, without the written consent of the F&G
Companies, directly or indirectly carry on or participate in a Competing
Business (as defined below). A “Competing Business” shall mean a life insurance
or annuity business, or a business in the life insurance or annuity industry, in
the United States of America. The phrase “carry on or participate in a Competing
Business” shall include engaging in any of the following activities, directly or
indirectly: (A) Carrying on or engaging in a Competing Business as a principal,
or on the Executive’s own account, or solely or jointly with others as a
director, officer, agent, employee, consultant or partner, or stockholder,
limited partner or

 

11



--------------------------------------------------------------------------------

other interest holder owning more than five (5) percent of the stock or equity
interests or securities convertible into more than five (5) percent of the stock
or equity interests in any entity that is carrying on or engaging in a Competing
Business; (B) as agent or principal, carrying on or engaging in any activities
or negotiations with respect to the acquisition or disposition of a Competing
Business; (C) extending credit for the purpose of establishing or operating a
Competing Business; (D) lending or allowing the Executive’s name or reputation
to be used in a Competing Business; or (E) otherwise allowing the Executive’s
skill, knowledge or experience to be used in a Competing Business.

(iv) Executive and the F&G Companies agree that the period of time and the
geographic area applicable to the covenants of Section 9(e) are reasonable and
necessary to protect the legitimate business interests and goodwill of the F&G
Companies in view of (A) Executive’s senior executive position within the F&G
Companies, (B) the geographic scope and nature of the business in which the F&G
Companies are engaged, (C) Executive’s knowledge of the F&G Companies’ business,
and (D) Executive’s relationships with the Clients.

(f) Executive shall comply with every applicable rule of law and the rules and
regulations of regulatory authorities insofar as the same are applicable to his
employment with the Group.

(g) The following non-disparagement provisions shall apply:

(i) Executive shall not disparage, portray in a negative light or make any
statement which would be harmful to, or lead to unfavorable publicity for, the
Group, or any of their current or former directors, officers or employees,
including, without limitation, in any and all interviews, oral statements,
written materials, electronically displayed materials and materials or
information displayed on internet or internet-related sites; provided, however,
that this agreement does not apply to the extent Executive is making truthful
statements when required by law or by order of a court or other legal body
having jurisdiction or when responding to an inquiry from any governmental or
regulatory organization.

(ii) The F&G Companies shall instruct its senior officers and directors not to
disparage, portray in a negative light, or make any statement which would be
harmful to or lead to unfavorable publicity for, Executive, including, without
limitation, in any and all interviews, oral statements, written materials,
electronically displayed materials and materials or information displayed on
internet or internet-related sites; provided, however, that this agreement does
not apply to the extent the F&G Companies is making truthful statements when
required by law or by order of a court or other legal body having jurisdiction
or when responding to an inquiry from any governmental or regulatory
organization.

(h) At no time after the Termination Date shall Executive represent himself as
being interested in or employed by or in any way connected with the Group, other
than as a former employee of the Group.

(i) Executive agrees to (i) provide truthful and reasonable cooperation,
including but not limited to his appearance at interviews and depositions, in

 

12



--------------------------------------------------------------------------------

all legal matters, including but not limited to regulatory and litigation
proceedings relating to his employment or area of responsibility at the Group,
whether or not such matters have already been commenced and through the
conclusion of such matters or proceedings, and (ii) to provide to the Group’s
counsel all documents in Executive’s possession or control relating to such
regulatory or litigation matters. The F&G Companies will reimburse Executive for
all reasonable travel expenses in connection with such cooperation.

(j) The provisions of this Agreement, including but not limited to this
Section 6, shall continue to apply with full force and effect should Executive
transfer between or among the Group, wherever situated, or otherwise become
employed by any other member of the Group, or be promoted or reassigned to any
position. In the event that Executive becomes employed by a member of the Group
other than the F&G Companies, this Agreement shall be read to substitute the
other company’s name wherever the F&G Companies are referenced and the F&G
Companies’ rights under this Agreement shall be assigned to Executive’s new
employer and Executive consents to such assignment, so long as Executive’s
rights are in no way diminished or prejudiced by such assignment.

(k) The Group shall have the right to communicate Executive’s ongoing
obligations under this Agreement to any entity or individual by whom Executive
becomes employed or with whom Executive becomes otherwise engaged following
termination of employment with the Group, and Executive consents to the Group
making that communication.

(l) To the extent any of the covenants of this Section 9 or any other provisions
of this Agreement shall be deemed illegal or unenforceable by a court or other
tribunal of competent jurisdiction with respect to (i) geographic area,
(ii) time period, (iii) any activity or capacity covered by such covenant or
contractual provision, or (iv) any other term or provision of such covenant or
contractual provision, the covenant or contractual provision shall be construed
to the maximum breadth determined to be legal and enforceable and the illegality
or unenforceability of any one covenant or contractual provision shall not
affect the legality and enforceability of the other covenants or contractual
provisions.

(m) Executive acknowledges and agrees that the Company’s remedy at law for any
breach of the provisions of Section 9 of this Agreement would be inadequate and
that for breach of such provisions the Company shall, in addition to such other
remedies as may be available to it at law or in equity or as provided in this
Agreement, be entitled to temporary, preliminary and permanent injunctive relief
as well as to enforce its rights by an action for specific performance to the
extent permitted by law. Executive expressly consents to the granting of
temporary, preliminary, and permanent injunctive relief and/or specific
performance for breach of this Agreement. The F&G Companies agree to the
foregoing provisions of this Section 9 with respect to actions by Executive to
enforce Section 9(g)(ii).

(n) Executive acknowledges that his agreement to comply with these restrictions
was an inducement for the Group to continue to employ Executive and to enter
into this Agreement with Executive.

 

13



--------------------------------------------------------------------------------

10. Arbitration.

(a) Except as provided in Section 10(b), any dispute or controversy between the
parties hereto, including without limitation, any and all matters relating to
this Agreement, Executive’s employment with the Company and the cessation
thereof, and all matters arising under any federal, state or local statute, rule
or regulation, or principle of contract law or common law, including but not
limited to any and all medical leave statutes, wage-payment statutes, employment
discrimination statutes and any other equivalent federal, state or local
statute, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in the Greater Des Moines, Iowa metropolitan
area pursuant to the AAA’s National Rules for the Resolution of Employment
Disputes (or their equivalent), which arbitration shall be confidential, final
and binding to the fullest extent permitted by law. Except as provided in
Section 10(c), the Company shall pay seventy-five percent (75%) of the fees and
costs imposed by the arbitrator and the Executive shall pay twenty-five percent
(25%) of such fees and costs, and each Party shall be responsible for its own
attorneys’ fees. Each Party hereby agrees to and does take the following action:

(i) irrevocably submits to the jurisdiction of state or federal courts in the
State of Iowa for the purpose of enforcing the award or decision in any such
proceeding;

(ii) waives, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such suit, action or proceeding, any claim that (A) the Party
is not subject personally to the jurisdiction of the above-named courts, (B) the
Party’s property is exempt or immune from attachment or execution, cg the suit,
action or proceeding is brought in an inconvenient forum, (C) the venue of the
suit, action or proceeding is improper, or (D) this Agreement or the subject
matter hereof may not be enforced in or by such court;

(iii) waives, and agrees not to seek any review by a court in another
jurisdiction that may be called upon to enforce the judgment of any of the
above-referenced courts; and

(iv) consents to service of process by registered or certified United States
mail, postage-prepaid, return receipt requested, or an equivalent governmental
mail service, at the address set forth in the Notice provision of this
Agreement.

Each Party agrees that such Party’s submission to jurisdiction and consent to
service of process by United States registered or certified mail, or an
equivalent governmental mail service, is for the express benefit of the other
Party. Final judgment against either Party in any action, suit or proceeding may
be enforced in other jurisdictions by suit, action or proceeding on the
judgment, or in any other manner provided by or pursuant to the laws of such
other jurisdiction.

(b) Notwithstanding Section 10(a), if the legal action involves an alleged
breach of an obligation under Section 9 of this Agreement (Further Covenants) by
the Executive, which breach may give rise to immediate and irreparable harm, the
Company may seek injunctive relief in any state or federal court of competent
jurisdiction in the State of Iowa. (Such action for injunctive relief shall be
resolved by a judge alone, and both parties waive the right to a jury.)

(c) If either Party brings an arbitration proceeding under Section 10(a)
resulting from an alleged breach of an obligation under Section 9 of this
Agreement (Further Covenants) by the other Party, or files suit for injunctive
relief to enforce its rights under Section 10(b), and prevails in its action,
the prevailing Party shall also be entitled to recover from the other Party all
reasonable expenses incurred by the prevailing party in preparing for and taking
such action, including, but not limited to, investigative costs, arbitration or
court costs (as the ease may be), and attorneys’ fees.

 

14



--------------------------------------------------------------------------------

11. Section 409A.

(a) Section 409A. This Agreement shall be construed to be in compliance with or
exempt from Section 409A. For purposes of this Agreement, the term “separation
from service” has the meaning set forth in Section 409A. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A relating to
“separation from service. To the extent that any reimbursements under this
Agreement are taxable to Executive, any such reimbursement payment due to
Executive shall be paid to Executive as promptly as practicable, and in all
events on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred. The reimbursements
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

(b) Six Month Wait. Notwithstanding anything else to the contrary in this
Agreement, if (i) the Executive is entitled to receive payments or benefits
under this Agreement by reason of his separation from service other than as a
result of his death, (ii) the Executive is a “specified employee” (within the
meaning of Section 409A) of a company, the stock of which is publicly traded,
for the period in which the payment or benefits would otherwise commence, and
(iii) such payment or benefit would otherwise subject the Executive to any tax,
interest or penalty imposed under Section 409A (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of the Executive’s employment with the Company, then such payment or
benefit required under this Agreement shall not commence until the day
immediately following the six-month anniversary of the termination of the
Executive’s employment. For purposes of Section 409A, each of the payments that
may be made under this Agreement are designated as separate payments.

12. Notices. All notices, requests, demands and other communications provided
for in this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified United States mail, as appropriate, postage-prepaid, return receipt
requested, or an equivalent governmental mail service, to the following
addresses, or such other addresses as the Parties may furnish in accordance with
this Section 12:

If to the Company:

Fidelity & Guaranty Life Business Services, Inc.

1001 Fleet Street

Baltimore, Maryland 21202

Attn: General Counsel

 

15



--------------------------------------------------------------------------------

If to the Executive:

to the address of the Executive’s primary residence (as reflected on the records
of the Company)

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice pursuant to this Section 12 shall be
effective on the date of delivery in person or by courier, or three (3) days
after the date mailed.

13. Severability. In the event that any of the provisions of this Agreement, or
the application of any such provisions to the Executive or the Company with
respect to obligations hereunder, is held to be unlawful or unenforceable by any
court or arbitrator, the remaining portions of this Agreement will remain in
full force and effect and will not be invalidated or impaired in any manner.

14. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of any other term or covenant contained
in this Agreement.

15. Entire Agreement. This Agreement contains the entire agreement between the
Executive and the Company with respect to the subject matter of this Agreement,
and supersedes any and all prior agreements and understandings, oral or written,
between the Executive and the Company with respect to the subject matter of this
Agreement, including but not limited to the employment agreement between the
Company and the Executive dated October 6, 2014. For the avoidance of doubt, any
equity awards granted to the Executive by FGL prior to the date hereof shall be
governed by the terms of those equity awards and severance, if any, payable to
the Executive shall be in accordance with the terms of this Agreement and
Executive shall not be entitled to receive severance under any other plan,
policy or arrangement.

16. Amendments. This Agreement may be amended only by an agreement in writing
signed by the Executive and an authorized representative of the Company (other
than the Executive).

17. Successors and Assigns. Because the Executive’s obligations under this
Agreement are personal in nature, the Executive’s obligations may only be
performed by the Executive and may not be assigned by him. This Agreement is
binding upon the Executive’s successors, heirs, executors, administrators and
other legal representatives, and shall inure to the benefit of the Company and
its subsidiaries, successors and assigns. The Company may assign its rights and
obligations under this Agreement without prior written approval of Executive
upon the transfer of all or substantially all of the business and/or assets of
the Company (by whatever means).

 

16



--------------------------------------------------------------------------------

18. Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel of his own choosing concerning
the terms, enforceability and implications of this Agreement.

19. Attorneys’ Fees. Subject to appropriate documentation of fees and services,
the Company agrees to reimburse the Executive for reasonable attorneys’ fees
incurred for the review and negotiation of this Agreement, up to a maximum
amount of $10,000, but reduced to reflect any applicable tax withholdings
required at law.

20. No Other Representations. The Executive acknowledges that the Company has
made no representations or warranties to the Executive concerning the terms,
enforceability or implications of this Agreement other than as reflected in this
Agreement.

21. Headings. The titles and headings of sections and subsections contained in
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute but one agreement.

23. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa, without giving effect to its
conflict of laws principles.

24. No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

25. Guarantee. FGL and Fidelity & Guaranty Life Insurance Company shall
guarantee the Company’s obligations, if any, to the Executive any amounts owned
under this Agreement.

26. Further Assurances. The Parties hereby agree, at the request of any other
party, to execute and deliver all such other and additional instruments and
documents and to do such other acts and things as may be reasonably necessary or
appropriate to carry out the intent and purposes of this Agreement.

27. Survival. The rights and obligations of the parties under the provisions of
this Agreement (including without limitation, Sections 7 through 11) shall
survive, and remain binding and enforceable, notwithstanding the expiration of
the Term, the termination of this Agreement, the termination of Executive’s
employment hereunder or any settlement of the financial rights and obligations
arising from Executive’s employment hereunder, to the extent necessary to
preserve the intended benefits of such provisions.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FIDELITY & GUARANTY LIFE

BUSINESS SERVICES, INC.

By:

/s/ Rose Boehm

Name: Rose Boehm Title: Senior Vice President, Human Resources EXECUTIVE

/s/ Christopher J. Littlefield

Christopher J. Littlefield Solely for purposes of Section 25 FIDELITY & GUARANTY
LIFE By:

/s/ Eric Marhoun

Name: Eric Marhoun Title: General Counsel Solely for purposes of Section 25

FIDELITY & GUARANTY LIFE

INSURANCE COMPANY

By:

/s/ Eric Marhoun

Name: Eric Marhoun Title: General Counsel

 

18



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE AGREEMENT, RELEASE, AND COVENANT NOT TO SUE

THIS SEVERANCE AGREEMENT, RELEASE, AND COVENANT NOT TO SUE (the “Agreement”) is
entered into by and between Fidelity & Guaranty Life Business Services, Inc.,
including all of its past and present parents, subsidiaries, affiliates and
related entities (collectively, the “Employer”), and Christopher J. Littlefield
(or if applicable, the administrator or personal representative of his estate)
(“Executive”).

WHEREAS, the Executive’s employment with the Employer in accordance with the
terms of the Employment Agreement dated May 6, 2015 between the Employer and the
Executive (the “Employment Agreement”) will terminate or has terminated, and the
Executive and Employer wish to resolve all outstanding matters pertaining to
Executive’s employment and intend that this termination be accomplished in a
positive spirit and in the interest of goodwill between them.

NOW THEREFORE, in consideration of the promises and covenants contained herein,
Executive and Employer agree as follows:

1. Conclusion of Executive’s Employment. Effective [insert date] (the
“Separation Date”), Executive’s employment with Employer will end (or has ended)
and, except for the obligations undertaken by Employer in this Agreement,
Employer shall have no further obligations to Executive. Notwithstanding
anything in this Agreement to the contrary, upon termination of Executive’s
employment for any reason, and regardless of whether Executive continues as a
consultant to the Company, unless otherwise requested by the Company in writing,
the Executive shall automatically resign, as of the date of such termination of
employment or such other date requested, from the Board and any committees
thereof (and, if applicable, from the board of directors (and any committees
thereof) of the Group and any affiliate of the Group) to the extent Executive is
then serving thereon. The form of such resignation shall be as set forth on
Exhibit A and the Executive agrees to execute any documents reasonably required
to effectuate the foregoing and failure to comply with this provision shall
constitute a material breach of this Agreement and may result in a termination
for Cause (whether prospectively or retroactively) and the Executive shall not
be entitled to receive or retain any severance or other payments under this
Agreement or the Employment Agreement (other than the Accrued Obligations).
Capitalized terms used but not defined herein shall have the meaning set forth
in the Employment Agreement.

2. Separation Benefits and IRC Section 409A Compliance.

(a) In exchange for execution of this Agreement, Executive (or his estate) shall
be entitled to the payments and benefits set forth in Section 8(a) (Death or
Disability) or 8(c) (Involuntary Termination without Cause, or Termination with
Good Reason) of the Employment Agreement (as applicable based on the
circumstances of the Executive’s termination of employment).

The parties intend that the payments and benefits to which Executive could
become entitled in connection with a termination of employment shall comply with
or meet an exemption from Section 409A of the Internal Revenue Code. In this
regard,



--------------------------------------------------------------------------------

notwithstanding anything in this Agreement to the contrary, all cash amounts
that become payable under this Agreement shall be paid within the “short-term
deferral” period described in Section 1.409A-1(b)(4) of the Treasury
Regulations, shall qualify for the exception for “separation pay” set forth in
Section 1.409A-1(b)(9) of the Treasury Regulations or another exception, or
shall comply with Section 409A of the Internal Revenue Code. Payments subject to
Section 409A of the Internal Revenue Code that are due upon termination of
employment shall be made only upon “separation from service” within the meaning
of Section 409A(a)(2)(A)(i) of the Internal Revenue Code, and shall be subject
to the 6-month payment delay described in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code if the Executive is a “specified employee” as described
therein. In the event that it is determined that the terms of this Agreement do
not comply with Section 409A of the Code, the parties will negotiate reasonably
and in good faith to amend the terms of this Agreement so that it complies (in a
manner that preserves the economic value of the payments and benefits to which
Executive may become entitled without material increased cost to the Company) so
that payments are made within the time period and in a manner permitted by the
applicable Treasury Regulations. The Executive shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of the Executive in connection with this Agreement (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any of the Group or any of their affiliates shall have any obligation to
indemnify or otherwise hold the Executive (or any beneficiary) harmless from any
or all of such taxes or penalties.

3. Return of Property. Executive shall return all Employer property, including
all computers, blackberries, other personal data devices, phones, credit cards,
keys, and other property of the Employer that are in the Executive’s possession
or control, to Employer on or before the Separation Date and hereby represents
compliance with this Paragraph. Specifically, Executive covenants that, as of
the Separation Date, Executive returned to Employer, in good order and
condition, any and all books, records, lists, and other written, typed, printed,
or electronically stored material (including, but not limited to, computer disks
and customized computer programs), or any other information of any kind deemed
by Employer to be confidential and/or proprietary, whether furnished by
Employer, or prepared by Executive, that contains any information relating to
the business of Employer, and Executive covenants that Executive has not and
will not retain copies of those materials, nor will Executive retain
electronically stored data containing such information.

4. General Release and Covenant Not To Sue. Executive hereby irrevocably
discharges and releases Employer, its officers, directors, employees, agents,
predecessors, successors and assigns, and all other persons, corporations,
partnerships, affiliates, or other entities acting on its behalf (collectively,
“Released Parties”), from any and all past, present, or future grievances,
claims, demands, debts, defenses, actions, or causes of action (including, but
not limited to, breach of contract, defamation, intentional infliction of
emotional distress, harassment, battery, or any other cause of action arising
under common law, tort, or contract), covenants, contracts, agreements,
promises, obligations, damages, or liabilities of whatever kind or nature, known
or unknown, including, but not limited to, any claim of employment
discrimination arising under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Family and
Medical Leave Act of 1993 (“FMLA”), 42 U.S.C. §§ 1981, 1985(3), and



--------------------------------------------------------------------------------

1986, the Employee Retirement Income Security Act of 1974, the Age
Discrimination In Employment Act (“ADEA”), and/or any other federal or state
statute or common law prohibiting employment discrimination that Executive now
has, has had, or may have, whether the same be at law, in equity, or mixed, in
any way arising from or relating to any act, omission, failure to act,
occurrence, or transaction occurring before termination of employment, it being
expressly understood by Executive that, by the execution of this Agreement,
Executive has given Employer a general release of any and all such claims
Executive may have against Employer. This is a general release. Executive
expressly acknowledges that this general release includes, but is not limited
to, any claims arising out of or related to Executive’s employment with the
Company and Executive’s separation therefrom.

By signing this Agreement, Executive expressly acknowledges and represents that:
(i) Executive suffered no injuries or occupational diseases arising out of or in
connection with Executive’s employment with Employer; (ii) Executive received
all wages to which Executive was entitled, including all commission payments;
(iii) Executive received all leave to which Executive was entitled under the
FMLA; and (iv) Executive is not aware of any facts or circumstances constituting
a violation of the FMLA, the FLSA, or any applicable state wage payment act.

Executive expressly states, understands, intends, and agrees that, to the
fullest extent permitted by law, this Agreement forever precludes Executive from
bringing, instituting, maintaining, further pursuing, or participating in any
lawsuit against the Released Parties for any causes or claims released in this
Paragraph 4, other than a lawsuit to challenge this Agreement’s compliance with
the Older Workers Benefit Protection Act (“OWBPA”). Executive represents that
Executive has not filed or otherwise initiated any lawsuit, charge, claim, or
demand against any of the Released Parties. Executive further agrees and
covenants that should Executive or any person, organization, or other entity
bring or file, or cause or permit to be brought or filed, any civil action,
suit, or administrative or legal proceeding involving any matter occurring at
any time prior to the Separation Date, Executive is not and will not be entitled
to any monetary or other comparable relief on Executive’s own behalf. With
Executive’s release of claims in this Agreement, Executive specifically assigns
to Employer Executive’s right to any recovery arising from any such proceeding.

5. OWBPA. Pursuant to the OWBPA, Executive acknowledges and understands that:

(a) Executive is waiving claims for age discrimination under the ADEA in
exchange for the payment and benefits described above, to which Executive is not
otherwise entitled;

(b) Executive has been advised in writing to consult an attorney prior to
signing this Agreement;

(c) Executive has been given a period of [XX] days (from the date of
notification) within which to review and consider this Agreement before signing
it, although Executive need not wait for the [XX]-day period to expire before
executing the Agreement. Absent such execution, this Agreement shall be deemed
withdrawn and rendered null and void;



--------------------------------------------------------------------------------

(d) Executive may revoke this Agreement by providing written notice to the
Employer within seven days following its execution, and that the Agreement shall
not become effective and enforceable until such seven-day period has expired;

(e) Executive has carefully read and fully understands all of the provisions of
the Agreement, including the rights provided in this Paragraph, and Executive is
knowingly and voluntarily agreeing to its terms by executing the Agreement; and

Any notice of revocation of this Agreement shall not be effective unless given
in writing and received by the Employer within the seven-day revocation period
via personal delivery or overnight mail addressed as follows:

Fidelity & Guaranty Business

Services, Inc.

1001 Fleet Street

Baltimore, Maryland 21202

Attn: General Counsel

6. Conditions Precedent. The performance by Employer of the obligations imposed
upon it by this Agreement is expressly conditioned upon Executive delivering a
signed copy of this Agreement to Employer and not revoking it in accordance with
Paragraph 5.

7. Discovery of New Facts. Executive acknowledges that Executive may, following
the Separation Date, discover facts different from or in addition to what
Executive now knows or believes to be true with respect to the matters released
herein or set forth herein, and Executive agrees that the release contained
herein shall be and will remain effective in all respects notwithstanding such
different or additional facts. It is intended hereby that Executive fully and
forever settles and releases all such matters and all claims relative thereto
that now exist, may now exist, or heretofore have existed relating to
Executive’s employment with Employer.

8. Adequate Investigation. Executive represents that Executive has made such
investigation of the facts pertaining to this Agreement as Executive deems
necessary, and in executing this Agreement, Executive assumes the risk of
mistake with respect to such facts. This Agreement is intended to be final and
binding upon Executive, regardless of any claims of mistake.

9. Protection of Business.

(a) Covenants. The provisions of Sections 9 (Further Covenants) of the
Employment Agreement are hereby incorporated into this Agreement and shall
continue to apply in accordance with their terms.

(b) Remedies. Executive acknowledges that Employer will suffer irreparable
injury should Executive breach any of the provisions incorporated by reference
into this Paragraph 9. Employer shall be entitled to injunctive or other
equitable relief because of irreparable injury and damage caused by a breach of
any provision incorporated by reference into this Paragraph 9. The existence of
this right shall not



--------------------------------------------------------------------------------

preclude any other rights or remedies at law or in equity that Employer may
have, including monetary relief. This right to injunctive relief shall include
the right to both preliminary and permanent injunctions, without the necessity
of Employer posting any bond. Executive waives the right to assert a breach of
contract or other alleged wrong by Employer, other than an alleged breach by the
Employer of its obligations under Section 8(a) (Death or Disability), 8(c)
(Involuntary Termination without Cause, or Termination with Good Reason), or
9(g) (Non-Disparagement), as a defense to a claimed violation of any provision
incorporated by reference into this Paragraph 9.

10. Fully-Inclusive Agreement. Executive represents that Executive has not
relied on any other oral or written representations of any kind made by any
person in connection with Executive’s decision to sign the Agreement. This
Agreement contains the entire agreement between Executive and Employer with
regard to the matters set forth herein, and the Agreement supersedes any and all
prior agreements, contracts, understandings, discussions, or negotiations,
whether oral or written, express or implied, between the parties with respect to
the subject matter hereof, except for the provisions of the Employment Agreement
which survive in accordance with its terms.

11. Binding Agreement. This Agreement is binding upon and for the benefit of
Executive and his heirs, executors, administrators, and successors, wherever the
context requires or admits.

12. No Transfer of Rights. Executive represents that Executive has not assigned
or transferred, or purported to assign or transfer, to any person, firm,
corporation, or other entity whatsoever any of the claims, demands, or causes of
action released in Paragraph 4. Executive agrees to indemnify and hold harmless
Employer against any claim, demand, debt, obligation, liability, cost, expense,
right of action, or cause of action based on, arising out of, or connected with
any such transfer or assignment, or purported transfer or assignment, including
attorneys’ fees.

13. No Admission of Liability. This Agreement is not intended to be, nor will it
be alleged to constitute, evidence or an admission by Employer of any liability,
omission, or wrongdoing of any kind whatsoever, nor shall this Agreement be
offered or received into evidence or otherwise filed or lodged in any proceeding
against Employer, except as may be necessary to prove the terms of this
Agreement or to enforce the same.

14. Severability and Reformation. If any provision or any portion of any
provision of this Agreement is held to be invalid or unenforceable, the Parties
hereto expressly agree and authorize the court to modify or sever such provision
or portion thereof so as to render such provision valid and enforceable to the
maximum extent lawfully permissible.

15. Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matters
hereof and may not be changed, waived, discharged, or terminated unless agreed
to by both parties and only by an instrument in writing, signed by both parties.
The use of any tense or conjugation includes all tenses and conjugations. This
Agreement shall be construed in accordance with and governed by the laws of the
State of Iowa, without reference to the principles of conflicts of laws.



--------------------------------------------------------------------------------

16. Cooperation With Employer. Executive agrees that he will cooperate with
Employer, its agents, and its attorneys with respect to any matters in which
Executive was involved during Executive’s employment with Employer or about
which Executive has information, and will provide upon request from Employer all
such information or information about any such matter.

17. Enforcement. The provisions set forth in Sections 9(m) and 10 of the
Employment Agreement regarding injunctive relief and arbitration are hereby
incorporated by reference and shall apply for purposes of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement with the intention
of making this a document under seal.

THIS IS A KNOWING AND VOLUNTARY WAIVER AND RELEASE OF ALL LEGAL CLAIMS THAT
EXECUTIVE MAY POSSESS. EXECUTIVE IS INSTRUCTED TO READ THE AGREEMENT CAREFULLY
BEFORE SIGNING.

 

 

 

Christopher J. Littlefield Date FIDELITY & GUARANTY BUSINESS SERVICES, INC. By:

 

 

Date



--------------------------------------------------------------------------------

EXHIBIT B

Resignation Letter

[insert date of termination]

The undersigned hereby irrevocably resigns from any and all positions he may
hold as an officer, director or manager of Fidelity & Guaranty Life, Fidelity &
Guaranty Life Business Services, Inc., and Fidelity & Guaranty Life Insurance
Company (collectively, the “Company”), the F&G Companies and the Group Companies
(each as defined in that certain employment agreement between the undersigned
and Fidelity & Guaranty Life Business Services, Inc., dated as of May 6, 2015)
and any of their subsidiaries and affiliates (collectively, the “Entities”)
effective as of [insert date of termination]. Such resignation is irrevocable
once executed and shall be effective without the need for acceptance or any
further action by any member of the Entities.

 

 

Christopher J. Littlefield